Citation Nr: 1500407	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  10-29 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a compensable rating for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In September 2013, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

In March 2014, the Board remanded this matter for additional development. 


REMAND

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the terms of that remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In the March 2014 remand, the Board specifically noted that VA treatment records indicated that a July 2013 audiometric testing was conducted, but that the numerical results of that testing were not of record.  As additional VA records exist pertinent to the Veteran's claim, further development was required prior to appellate review.  Although additional VA medical records were added to the Virtual VA claims file, the July 2013 audiometric testing results were not included.  The Board notes that a July 25, 2013, VA audiology diagnostic testing record specifically notes that the Veteran came in to update his audiogram and that an audiogram was performed that day.  Accordingly, another remand is warranted to obtain the outstanding audiometric testing results performed by VA on July 25, 2013, or to determine that those records are not available.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the results of audiometric testing performed by VA during audiology diagnostic testing in July 2013.  Specifically, the Board is seeking the pure tone thresholds in decibels and speech recognition scores recorded during testing on July 25, 2013.  If it is determined that those records are not available or cannot be obtained and further attempts to obtain them would be futile, a formal finding of unavailability is required.  The Veteran should be informed and provided the opportunity to submit evidence.

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

